Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor structure comprising: a fourth insulating film extending along a top surface of the third oxide film as instantly claimed, and in combination with the additional limitations.
Regarding claim 9, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: depositing a third dielectric film over the second dielectric film, wherein depositing the third dielectric film comprises simultaneously removing a portion of the second dielectric film, and a portion of the third dielectric film is in direct contact with a portion of the first dielectric film as instantly claimed, and in combination with the additional method steps.
Regarding claim 15, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: a first insulating film over the conductive structure, wherein the first insulating film has a first Si:X ratio, where X is another material in the first insulating film, and the first insulating film is a continuous layer; a second insulating film over the first insulating film, wherein the second insulating film has a smaller Si:X ratio than the first insulating film, and the second insulating film is a discontinuous layer; a third insulating film over the second insulating film, wherein the third insulating film is between adjacent portions of the second insulating film as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815